                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            LOI NGO,
                                   7                                                        Case No. 19-cv-04277-JCS
                                                         Plaintiff,
                                   8                                                        ORDER GRANTING MOTION TO
                                                   v.                                       REMAND AND VACATING
                                   9                                                        NOVEMBER 22, 2019 HEARING AND
                                            UNITED AIRLINES, INC., et al.,                  INITIAL CASE MANAGEMENT
                                  10                                                        CONFERENCE
                                                         Defendants.
                                  11                                                        Re: Dkt. No. 14

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff Loi Ngo asserts state law claims, including claims of discrimination and

                                  15   harassment under the California Fair Employment and Housing Act (“FEHA”), against his former

                                  16   employer, United Airlines (“United”), and two of his former supervisors, Mohammed Buksh and

                                  17   Yvonne Pierce. He filed this action in the Superior Court of the State of California, County of

                                  18   Alameda and Defendants removed to federal court on the basis of diversity jurisdiction under 28

                                  19   U.S.C. § 1332(a)(1). Although Defendants Buksh and Pierce are citizens of California – as is Ngo

                                  20   – Defendants contend there is diversity of citizenship because Buksh and Pierce were fraudulently

                                  21   joined in this action. Presently before the Court is Ngo’s Motion to Remand (“Motion”), in which

                                  22   he argues that this action should be remanded to state court on the basis that there is no federal

                                  23   subject matter jurisdiction because neither Pierce nor Buksh is a “sham defendant” and therefore

                                  24   there is no diversity jurisdiction. The Court finds that the Motion is suitable for determination

                                  25   without oral argument and therefore vacates the motion hearing set for November 22, 2019

                                  26   pursuant to Civil Local Rule 7-1(b). Because the Court finds that this case must be remanded to

                                  27   state court, the Initial Case Management Conference set for the same date is also vacated.

                                  28
                                   1   For the reasons stated below, the Court GRANTS the Motion.1

                                   2   II.     ALLEGATIONS IN THE FIRST AMENDED COMPLAINT2

                                   3           Ngo alleges that he was employed by United for nearly 29 years when he was fired on March

                                   4   2, 2018 during a medical leave of absence. FAC ¶ 16. Ngo worked on maintaining aircraft

                                   5   components at United’s San Francisco International Airport (“SFO”) maintenance base. Id. In recent

                                   6   years, he worked as a sheet metal technician, fabricating, repairing and overhauling sheet metal parts.

                                   7   Id. Defendant Buksh is currently a Senior Manager in the United’s Components Shop at SFO and

                                   8   was a skip-level supervisor of Ngo. FAC ¶ 12. Defendant Pierce is a supervisor working under

                                   9   Buksh; she was Plaintiff’s direct supervisor. FAC ¶ 13.

                                  10           Ngo alleges in the FAC that Buksh and Pierce demonstrated hostility toward Ngo’s

                                  11   disability-related physical restrictions from the time he first transferred to their unit. In particular,

                                  12   Ngo alleges that when Pierce learned Ngo was being transferred to her unit, she made it clear she
Northern District of California
 United States District Court




                                  13   did not want him because he had a 40-pound lifting restriction due to a prior industrial accident at

                                  14   United, telling Human Resources that she only wanted “100% workers.” FAC ¶ 41. Likewise,

                                  15   Buksh allegedly tried to persuade Ngo to find a doctor who would be willing to support clearing

                                  16   the 40-pound lifting restriction from the file so that Ngo would appear to be 100% healed, even

                                  17   though Buksh knew that he was not. Id.

                                  18           Ngo alleges that after he was transferred to Pierce and Buksh’s unit he was injured twice –

                                  19   once in April 2016, when he injured his thumb (“the thumb injury”) and next in May 2016, when

                                  20

                                  21   1
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                  22   U.S.C. § 636(c).
                                       2
                                         Defendants refer to the original complaint in this action as the “Operative Complaint” throughout
                                  23   their Opposition brief, citing the fact that the First Amended Complaint (“FAC”) was not served
                                       on them. As discussed below, the test for determining whether a defendant has been fraudulently
                                  24   joined for the purposes of federal jurisdiction is whether “there is a possibility that a state court
                                       would find that the complaint states a cause of action against any of the resident defendants.”
                                  25   Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal
                                       quotation and citation omitted) (emphasis in original). Thus, in determining whether remand is
                                  26   appropriate, the district court must consider not only the allegations in the operative complaint but
                                       also “whether a deficiency in the complaint can possibly be cured by granting the plaintiff leave to
                                  27   amend.” Id. at 550. Here, the allegations in Ngo’s FAC shed the most light on that question –
                                       regardless of whether the original complaint or the FAC is the “operative complaint” – and
                                  28   therefore the Court looks to that pleading rather than the original complaint in determining
                                       whether remand is appropriate under Grancare.
                                                                                            2
                                   1   he injured his elbow (“the elbow injury”). FAC ¶¶ 17, 22. He alleges that after the thumb injury

                                   2   he was cleared to return to work with a 15-pound lifting restriction and instructions to reduce the

                                   3   use of his right upper body at work. FAC ¶ 17. According to Ngo, Pierce did not abide by these

                                   4   restrictions, forcing him to rely on his left arm and upper body to operate a sanding machine that

                                   5   required the use of two hands, even though she knew Ngo was right-handed and that he was in

                                   6   pain, and refusing to allow him to take adequate breaks to alleviate the physical strain. FAC ¶ 19.

                                   7   Ngo alleges that Buksh supported Pierce’s forcing him to “use the outdated sanding machine,

                                   8   while in pain, in defiance of his doctor-ordered work restrictions.” FAC ¶ 20. Ngo further alleges

                                   9   that the elbow injury was “due to the stress of relying on [the] left side of his body while working

                                  10   on the sanding machine.” FAC ¶ 22.

                                  11          According to Ngo, Pierce and Buksh knew that United had a newer sanding machine that

                                  12   was designed to prevent injuries like the one he sustained but refused to allow him to use it. FAC
Northern District of California
 United States District Court




                                  13   ¶ 23. Similarly, although there was “plenty of work available that Ngo could do” in the sheet metal

                                  14   maintenance operation that would not have violated his doctor-ordered physical restrictions, “Buksh

                                  15   and Pierce intentionally refused to shift Ngo to work that would have accommodated his physical

                                  16   restrictions.” FAC ¶ 21.

                                  17          After the elbow injury, Ngo was “examined by doctors arranged by United and was

                                  18   ordered to undergo physical therapy.” FAC ¶ 25. According to Ngo, Buksh and Pierce made it

                                  19   difficult for him to go to physical therapy, denying him time off to go to the clinic where United

                                  20   had arranged for him to receive physical therapy and consistently giving him the “run-around”

                                  21   with respect to getting approvals, with each of them telling Ngo he needed to obtain approval from

                                  22   the other. FAC ¶3 27, 32. Because of Pierce and Buksh’s overt hostility to his requests for

                                  23   scheduling accommodations, Ngo alleges, he was able to go to physical therapy only once. FAC ¶

                                  24   33. In contrast, “[o]ther workers (not East Asian or not immigrants) who needed time off or

                                  25   scheduling accommodations for medical reasons were given permission to go to their medical

                                  26   appointments” and physical therapy. FAC ¶ 31.

                                  27          Ngo further alleges that Pierce treated him worse than other workers in response to his

                                  28   request for time off for family medical reasons, referring to his son as “your retarded son” when he
                                                                                         3
                                   1   requested to “take a little time off to care for his disabled son.” FAC ¶¶ 29-30.

                                   2           Ngo also alleges that Buksh and Pierce repeatedly asked him about the details of his

                                   3   medical conditions, even though all they were entitled to know were the post-injury work

                                   4   restrictions that had been approved by United. FAC ¶ 34. According to Ngo, Buksh once pressed

                                   5   Ngo to give him a copy of a medical form he was not entitled to see, and on another occasion

                                   6   searched his tool box for medical reports. FAC ¶¶ 35-36.

                                   7           Ngo alleges that as a result of the hostile work environment created by Buksh and Pierce

                                   8   he developed depression and anxiety and was forced to take an unpaid medical leave of absence.

                                   9   FAC ¶ 40. He attempted to return to work on May 9, 2017, reporting to work with a doctor’s note

                                  10   clearing him to return to work with the same physical restrictions as when he had return to work in

                                  11   May 2016, but Buksh and Pierce sent him home saying they needed to get approval from

                                  12   headquarters. FAC ¶¶ 45-46. According to Ngo, [t]heir conduct was a striking departure from
Northern District of California
 United States District Court




                                  13   normal practices and betrayed an animosity targeted at Ngo.” FAC ¶ 46. Ngo was forced to

                                  14   continue his medical leave as a result of this rejection. FAC ¶ 47. He was once again cleared to

                                  15   return to work in August 2017. FAC ¶ 48. He contacted United Medical department at United

                                  16   Headquarters and was instructed to return report to work on August 10, 2017; he was told that if

                                  17   any questions arose local management should call United Medical. Id.

                                  18           According to Ngo, problems did arise: when he returned to work on August 10, 2017

                                  19   Pierce and another manager told him he “could not be there.” FAC ¶ 50. When Ngo told the

                                  20   managers that he was cleared to return to work and that they should call United Medical, Pierce

                                  21   and the other manager refused to do so, instead attempting to confiscate Ngo’s employee badge, to

                                  22   Ngo’s “shock and embarrassment.” FAC ¶ 51. At that point another manager intervened and told

                                  23   Pierce that Ngo was still an employee of United so long as he was on medical leave and that she

                                  24   could not confiscate the badge. Id. Ngo was “humiliated and traumatized” by this experience. Id.

                                  25   He alleges that he has “seen numerous employees go on medical leave and never has he seen or

                                  26   heard of anyone getting rejected in similar fashion when they attempted to report back to work.”

                                  27   FAC ¶ 52. After this second attempt to return to work he extended his medical leave again. FAC

                                  28   ¶ 54.
                                                                                         4
                                   1          United consistently approved Ngo’s requests for medical leave. Id. He understood that it

                                   2   approved the requests based on doctors’ notes from Kaiser. FAC ¶ 55. United also received

                                   3   medical reports about Ngo’s physical and mental conditions in 2017 because Ngo had filed for

                                   4   Workers’ Compensation. Id. Nonetheless, on August 23, 2017, August 28, 2017 and September

                                   5   13, 2017, Buksh sent Ngo letters “accusing Ngo of failing to return to work” and “ordered him to

                                   6   report to SFO on short notice for investigation into why he failed to return to work and fact-

                                   7   finding into the basis for his absence from work.” FAC ¶ 57. Ngo alleges that Buksh “falsely

                                   8   claimed that Ngo did not report back to work, did not communicate with United, and did not

                                   9   inform United of his need for additional time off.” Id. In addition, Buksh threatened Ngo with

                                  10   disciplinary action and falsely claimed that Ngo’s absences since August 10, 2017 had been

                                  11   unauthorized. Id.

                                  12          According to Ngo, on September 1, 2017 he sent a request for reasonable accommodation
Northern District of California
 United States District Court




                                  13   signed by his doctor to United Medical asking to return to work on September 20, 2017 on a part-

                                  14   time schedule, returning to a full-time schedule by October 2, 2017. FAC ¶ 59. Ngo alleges that

                                  15   United did not respond to this request, but on September 6, 2017 Pleasanton police officers

                                  16   knocked at his door and informed Ngo that his employer had sent them to “check on him.” FAC ¶

                                  17   61. Ngo was “upset and distressed that his employer would send the police to his house, and his

                                  18   distress was heightened by seeing that the police officers’ visit frightened his children.” Id. Ngo

                                  19   alleges that Buksh called the Pleasanton police to request a welfare check even though no one

                                  20   from United had attempted to reach his spouse, who is the emergency contact in his personnel file,

                                  21   and Buksh knew that Ngo was on medical leave. FAC ¶ 62. He alleges that his supervisors and

                                  22   the Human Resources Department at SFO also knew that he was in regular contact with United

                                  23   Medical at headquarters with respect to his medical leave and return-to-work date and that

                                  24   threatening disciplinary action and sending the police to his house was merely harassment. FAC ¶

                                  25   63.

                                  26          On September 22, 2017 Ngo sent another request for medical accommodation, again

                                  27   signed by his doctor, because he had not gotten a response to the first letter. FAC ¶ 66. “Out of

                                  28   concern that United would continue to ignore [Ngo’s] request to return to work, his doctor also
                                                                                        5
                                   1   stated that in the event United did not respond to the request, Ngo should be considered

                                   2   temporarily unable to return to work, for medical reasons.” Id. On the same day, Ngo called

                                   3   United Medical to verbally follow up on his request to return to work and was told United would

                                   4   follow up. Id. According to Ngo, though, United never responded to his request. Instead, on

                                   5   October 4, 2017 United Medical sent him two “vague boilerplate” letters asserting that his absence

                                   6   from work from September 20, 2017 onward was “not sufficiently supported” and requesting

                                   7   further information about ongoing treatment. FAC ¶68-69. The letters did not explain why the

                                   8   September 20, 2017 doctors’ note was found insufficient and did not address Ngo’s requests to

                                   9   return to work or the fact that he had been trying to return to work, requesting only a temporary

                                  10   part-time schedule as an accommodation. FAC ¶ 69.

                                  11          Ngo alleges that he continued to attempt to return to work, sending a letter to United

                                  12   Medical on October 13, 2017 asking what he needed to return to work and recounting that when
Northern District of California
 United States District Court




                                  13   he attempted to return to work on August 10, 2017 Piece and another supervisor had rejected him

                                  14   and refused to contact United Medical. FAC ¶ 71. He received no response to that letter. FAC ¶

                                  15   72. He experienced anxiety and depression as a result of United’s treatment of him and continued

                                  16   to send doctors’ notes informing United of his need to extent his medical leave. FAC ¶¶ 73, 77.

                                  17          In the meantime, United sent Ngo a letter stating that he was required to appear for a

                                  18   medical evaluation on December 5, 2017 and also stating that Ngo had agreed to this specific

                                  19   appointment in a telephone conversation even though Ngo had not arranged for any medical

                                  20   evaluation through United Medical. FAC ¶ 74. Ngo did not go because he was confused as to why

                                  21   he had to undergo a medical evaluation from United and why the letter claimed he had agreed to

                                  22   the evaluation. FAC ¶ 75.

                                  23          On March 2, 2018, Ngo received a letter from Buksh informing him that he had been

                                  24   terminated on the basis that he “failed to medically support [his] absence and make contact with

                                  25   [his] Supervisor and/or Manager, over a period of several months.” FAC ¶ 79. The termination

                                  26   letter further stated that Ngo’s absence was unauthorized since September 20, 2017 and therefore,

                                  27   that he had been terminated under Article 10, Section C of the collective bargaining agreement

                                  28   between United and Ngo’s union. Id. Ngo alleges that the reason given for his termination was
                                                                                        6
                                   1   pretext as “his managers had been determined to block Ngo’s return to work and had a

                                   2   longstanding desire to fire him due to bias against Ngo’s actual or perceived disability, medical

                                   3   condition, his race, ethnicity, national origin and/or ancestry, and his opposition to their attempted

                                   4   invasion of privacy.” FAC ¶ 81.

                                   5          On the basis of these allegations, Ngo asserts the following claims in his FAC: 1)

                                   6   discrimination based on physical disability, mental disability and medical condition under FEHA,

                                   7   Cal. Gov’t Code § 12940(a), asserted against United only; 2) harassment based on physical

                                   8   disability, mental disability and medical condition under the Fair Employment and Housing Act

                                   9   (“FEHA”), Cal. Gov’t Code § 12940(a), asserted against United, Buksh and Pierce; 3)

                                  10   employment discrimination based on national origin, ancestry and race under FEHA, Cal. Gov’t

                                  11   Code § 12949(a), asserted against United only; 4) failure to provide reasonable accommodation

                                  12   under Cal. Gov’t Code § 12940(m), asserted against United only; 5) failure to engage in
Northern District of California
 United States District Court




                                  13   interactive process under Cal. Gov’t Code § 12940(n), asserted against United only; 6) wrongful

                                  14   termination in violation of public policy under Cal. Gov’t Code § 12940(n), asserted against

                                  15   United only; 7) invasion of privacy, asserted against United and Buksh; 8) intentional infliction of

                                  16   emotional distress (“IIED”), asserted against United, Buksh and Pierce; 9) negligent supervision

                                  17   and training, asserted against United; 10) California Private Attorney General (“PAGA”)

                                  18   violations under California Labor Code § 2698 et seq., asserted against United; 11) failure to

                                  19   provide records pertaining to employment under California Labor Code § 226, asserted against

                                  20   United; and 12) failure to provide personnel files under California Labor Code § 1198.5, asserted

                                  21   against United.

                                  22   III.   ANALYSIS
                                  23          A.    Legal Standards Governing Fraudulent Joinder
                                  24          A defendant may remove a civil action filed in state court if the action could have been

                                  25   filed originally in federal court. 28 U.S.C. § 1441. A plaintiff may move to remand the case to the

                                  26   state court from which it was removed if the district court lacks jurisdiction or if there is a defect

                                  27   in the removal procedure. 28 U.S.C. § 1447(c). Federal subject matter jurisdiction under 28

                                  28   U.S.C. § 1332(a)(1), based on diversity, requires complete diversity of citizenship and an amount
                                                                                          7
                                   1   in controversy in excess of $75,000. “Complete diversity” means that “each plaintiff must be of a

                                   2   different citizenship from each defendant.” Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d 543,

                                   3   548 (9th Cir. 2018) (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)). However, where a

                                   4   non-diverse defendant has been fraudulently joined, diversity jurisdiction may still exist where the

                                   5   plaintiff is a citizen of the same state as the “sham defendant.” Ritchey v. Upjohn Drug Co., 139

                                   6   F.3d 1313, 1318 (9th Cir. 1998).

                                   7           “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the pleading of

                                   8   jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

                                   9   diverse party in state court.’” Id. (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th

                                  10   Cir. 2009)). “Fraudulent joinder is established the second way if a defendant shows that an

                                  11   ‘individual joined in the action cannot be liable on any theory.’” Id. (internal brackets omitted)

                                  12   (quoting Ritchey v. Upjohn Drug Co., 139 F.3d at 1318). “But ‘if there is a possibility that a state
Northern District of California
 United States District Court




                                  13   court would find that the complaint states a cause of action against any of the resident defendants,

                                  14   the federal court must find that the joinder was proper and remand the case to the state court.’” Id.

                                  15   (emphasis in original) (quoting Hunter, 582 F.3d at 1046).

                                  16           “A defendant invoking federal court diversity jurisdiction on the basis of fraudulent joinder

                                  17   bears a ‘heavy burden’ since there is a ‘general presumption against finding fraudulent joinder.’”

                                  18   Id. (internal brackets omitted) (quoting Hunter, 582 F.3d at 1046). “Fraudulent joinder must be

                                  19   proven by clear and convincing evidence.” Hamilton Materials Inc. v. Dow Chem. Corp., 494

                                  20   F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d

                                  21   Cir. 1998)). The Ninth Circuit has upheld findings of fraudulent joinder in cases “where a

                                  22   defendant presents extraordinarily strong evidence or arguments that a plaintiff could not possibly

                                  23   prevail on her claims against the allegedly fraudulently joined defendant.” Grancare, 889 F.3d at

                                  24   548. On the other hand, courts refuse to find fraudulent joiner “where a defendant raises a defense

                                  25   that requires a searching inquiry into the merits of the plaintiff’s case, even if that defense, if

                                  26   successful, would prove fatal.” Id. at 548–49 (citing Hunter, 582 F.3d at 1046). Additionally, “[i]f

                                  27   a defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent inquiry does not end there.”

                                  28   Id. at 550. “For example, the district court must consider . . . whether a deficiency in the
                                                                                           8
                                   1   complaint can possibly be cured by granting the plaintiff leave to amend.” Id. A court may find

                                   2   fraudulent joinder only if the claim against the non-diverse defendant is “wholly insubstantial and

                                   3   frivolous.” Id. at 549.

                                   4
                                              B.     Whether Ngo’s FEHA Harassment Claims Against Buksh and Pierce are
                                   5                 Wholly Insubstantial and Frivolous
                                               Ngo asserts claims for harassment under FEHA against Buksh and Pierce. As both
                                   6
                                       Defendants are citizens of California, Ngo must demonstrate only that there is a possibility that a
                                   7
                                       state court would find that one of these claims is adequately alleged. Ngo easily meets that
                                   8
                                       standard. Because Ngo’s FEHA claims against Buksh and Pierce are not wholly insubstantial and
                                   9
                                       frivolous the Court need not address the IIED claims that Ngo asserts against his supervisors.
                                  10
                                               Under FEHA, a supervisor may be held individually liable for workplace harassment,
                                  11
                                       while only an employer may be held liable for discriminatory employment actions. Roby v.
                                  12
Northern District of California
 United States District Court




                                       McKesson Corp., 47 Cal. 4th 686, 707 (2009), modified, (Feb. 10, 2010). “[D]iscrimination refers
                                  13
                                       to bias in the exercise of official actions on behalf of the employer, and harassment refers to bias
                                  14
                                       that is expressed or communicated through interpersonal relations in the workplace.” Id.
                                  15
                                       Harassment does not include “[c]ommonly necessary personnel management actions,” such as
                                  16
                                       reassignment, disciplinary warnings, and termination. Id. at 707–08 (internal quotations and
                                  17
                                       citations omitted). These personnel management actions can, however, be evidence of harassment
                                  18
                                       because “some official employment actions done in furtherance of a supervisor’s managerial role
                                  19
                                       can also have a secondary effect of communicating a hostile message.” Id. at 709.
                                  20
                                               Thus, in Roby, the California Supreme Court reversed the decision of the Court of Appeal
                                  21
                                       that a pattern of supervisorial conduct could not give rise to a claim of harassment under FEHA,
                                  22
                                       finding instead that while “some actions that [Roby’s supervisor] took with respect to Roby [were]
                                  23
                                       best characterized as official employment actions rather than hostile social interactions in the
                                  24
                                       workplace, . . . they may have contributed to the hostile message that [her supervisor] was
                                  25
                                       expressing to Roby in other, more explicit ways.” Id. These actions included the supervisor’s
                                  26
                                       “shunning of Roby during staff meetings,” “belittling of Roby’s job” and “reprimands of Roby in
                                  27
                                       front of Roby's coworkers.” Id.
                                  28
                                                                                         9
                                   1          Further, the California legislature has made clear that even “[a] single incident of harassing

                                   2   conduct is sufficient to create a triable issue regarding the existence of a hostile work environment

                                   3   if the harassing conduct has unreasonably interfered with the plaintiff’s work performance or

                                   4   created an intimidating, hostile, or offensive working environment.” Cal. Gov’t Code section

                                   5   12923(b) (effective January 1, 2019). Moreover, FEHA provides that “[h]arassment cases are

                                   6   rarely appropriate for disposition on summary judgment.” Cal. Gov’t Code section 12923(d).

                                   7   Thus, for example, in Doe v. Wells Fargo Bank, N.A., the court found that the plaintiff’s

                                   8   supervisor was not fraudulently joined where the plaintiff asserted a FEHA harassment claim

                                   9   against him based almost entirely on “commonly-necessary personnel-management actions – e.g.,

                                  10   determining job or project assignments, provision of support, and meeting attendance decisions”

                                  11   but where the plaintiff also alleged that the supervisor had made an offensive comment to the

                                  12   plaintiff (“I have good news for you. You’re gonna want to suck my dick”). No. CV 19-5586-
Northern District of California
 United States District Court




                                  13   GW-PLAX, 2019 WL 3942963, at *6 (C.D. Cal. Aug. 19, 2019). The court rejected the

                                  14   defendants’ arguments that the plaintiff could not rely on supervisorial actions to support his

                                  15   FEHA claim and that the claim failed because he had alleged only a single comment that could be

                                  16   considered harassing, reasoning as follows:

                                  17                  [W]hat Defendants fail to recognize is that even one instance of
                                                      harassment can be sufficient. See Cal. Gov't Code § 12923(b).
                                  18                  Moreover, personnel management actions can still constitute
                                                      harassment to the extent the actions send a harassing message. See
                                  19                  Martinez v. Michaels, No. CV 15-02104 MMM (Ex), 2015 WL
                                                      4337059, at *2, 7 (C.D. Cal. July 15, 2015) (holding that the plaintiff's
                                  20                  managers’ alleged failure to investigate matters involving employee
                                                      racism directed at the plaintiff could support a finding that some of
                                  21                  the managers’ actions were not strictly personnel management
                                                      decisions). As such, based on the alleged “suck” comment, and the
                                  22                  fact that such claims are rarely determined as a matter of law,
                                                      Defendants have not satisfied their burden of establishing that [the
                                  23                  supervisor] is a fraudulent defendant.

                                  24   Id.

                                  25          Here, Ngo has alleged that his supervisors engaged in a pattern of hostile conduct. To be

                                  26   sure, many of their actions were official actions that are within the scope of their supervisorial

                                  27   role, such as determining whether he would be allowed schedule accommodations to attend

                                  28   physical therapy, determining whether Ngo had provided the paperwork necessary to return to
                                                                                         10
                                   1   work or even whether he would be permitted to keep his badge. Nonetheless, the alleged pattern

                                   2   of treating Ngo less favorably than other employees based on national origin3 and physical and

                                   3   mental disability or medical condition with respect to these supervisorial decisions could still

                                   4   constitute harassment – especially when considered in combination with other allegations

                                   5   regarding conduct outside the scope of a supervisor’s responsibilities, such as asking the police go

                                   6   to Ngo’s house to perform a welfare check even though they knew he was on medical leave and

                                   7   without attempting to reach his emergency contact before doing so, and referring to his son as

                                   8   “retarded.”4 Because there is a possibility that a state court would find that the complaint states a

                                   9   cause of action for harassment under FEHA against both Buksh and Pierce, the Court concludes

                                  10   that neither defendant was fraudulently joined.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21
                                       3
                                  22     The Court notes that the harassment claim asserted against Pierce and Buksh in the FAC refers
                                       only to harassment based on physical disability, mental disability and medical condition. See
                                  23   FAC ¶¶ 99-103. Elsewhere in the FAC, however, Ngo alleges that his supervisors “had been
                                       determined to block Ngo’s return to work and had a longstanding desire to fire him due to . . . his
                                  24   race, . . . ethnicity, [and] national origin.” FAC ¶ 81. Ngo also alleges that he was treated less
                                       favorably with respect to workplace accommodations related to medical conditions than other
                                  25   employees who were not of East Asian heritage. FAC ¶¶ 31, 38. As the Court must consider not
                                       only the claims that have been alleged but also whether the complaint can be amended to assert
                                  26   claims that might survive in state court, the Court considers Ngo’s allegations of harassment based
                                       on race, ethnicity and national origin in determining whether he has been fraudulently joined.
                                       4
                                  27     Defendant Pierce has submitted a declaration denying that she made this statement. This
                                       declaration establishes nothing but that there is a dispute of fact as to Ngo’s allegation. Under
                                  28   Grancare the existence of factual disputes as to a defendant’s conduct is not sufficient to
                                       demonstrate that that defendant has been fraudulently joined.
                                                                                          11
                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, the Court GRANTS the Motion and orders that this case be

                                   3   REMANDED to the Superior Court for the County of Alameda.5

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 15, 2019

                                   6

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       5
                                         The Court notes that Ngo has not requested that the Court award attorneys’ fees in connection
                                       with the remand. See Motion at 2 n. 2 (reserving the right to move for attorneys’ fees after the
                                  25   Court decides the Motion); Reply at 14 (“Plaintiff did not move for fees and reserves the right to
                                       do so”). Therefore, the Court need not address whether Defendants’ removal of this action to
                                  26   federal court was objectively unreasonable. Because the Court does not award fees incurred in
                                       connection with Defendants’ removal in this Order, it is not appealable. K.V. Mart Co. v. United
                                  27   Food & Commercial Workers Int'l Union, Local 324, 173 F.3d 1221, 1223 (9th Cir. 1999)
                                        (“Although the remand order itself is not reviewable, see 28 U.S.C. § 1447(d), an award of
                                  28   attorneys’ fees and costs for improper removal is reviewed for abuse of discretion.”) (citation
                                       omitted).
                                                                                        12
